Case 2:19-cv-00133-RBS-RJK Document 11 Filed 05/06/20 Page 1 of 3 PagelD# 48

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division

EVERETT F. ROBINSON, #30296-007,

Petitioner,
Vv. Action No. 2:19cv133
JUSTIN ANDREWS, Warden,?

Respondent.

FINAL ORDER

Petitioner Everett F. Robinson (“Robinson”), a federal inmate
housed in the Federal Correctional Complex in Petersburg,
Virginia, filed a pro se petition, pursuant to 28 U.S.C. § 2241.
ECF No. 1. Robinson asserts the Bureau of Prisons (“BOP”) failed
to properly calculate his release date in accordance with the First
Step Act (“the Act”), and he seeks 119 days of good conduct time.
Id. atl, 5.

The matter was referred to a United States Magistrate Judge
pursuant to the provisions of 28 U.S.C. § 636(b) (1) and Rule 72 of
the Rules of the United States District Court for the Eastern

District of Virginia for Report and Recommendation. ECF No. 2.

 

1 After the filing of the petition, Justin Andrews was
appointed warden of FCC Petersburg. It is ORDERED that the
petition shall be deemed amended to substitute Justin Andrews,
Warden, as the sole respondent in this proceeding.
Case 2:19-cv-00133-RBS-RJK Document 11 Filed 05/06/20 Page 2 of 3 PagelD# 49

The Report and Recommendation, filed March 10, 2020, recommends
that respondent’s motion to dismiss (ECF No. 6) be granted and
Robinson’s petition (ECF No. 1) be dismissed with prejudice. ECF
No. 9. Each party was advised of the right to file written
objections to the findings and recommendations made by the
Magistrate Judge. No objections have been filed, and the time for
filing objections has expired.

The Court, having reviewed the record, does hereby adopt and
approve the findings and recommendations set forth in the Report
and Recommendation. The Court, therefore, ORDERS that
respondent’s motion to dismiss, ECF No. 6, is GRANTED, and the
petition for a writ of habeas corpus, ECF No. 1, is DENIED and
DISMISSED as MOOT, Plaintiff having received his requested relief
on the First Step Act through the Bureau of Prisons.?

Robinson has failed to demonstrate “a substantial showing of
the denial of a constitutional right,” and, therefore, the Court
declines to issue any certificate of appealability pursuant to
Rule 22(b) of the Federal Rules of Appellate Procedure. See
Miller-El v. Cockrell, 537 U.S. 322, 327, 335-36 (2003).

Robinson is ADVISED that because a certificate of
appealability is denied by this Court, he may seek a certificate

from the United States Court of Appeals for the Fourth Circuit.

 

2 As an aside, Plaintiff also failed to exhaust his
administrative remedies prior to the filing in this court.

2
Case 2:19-cv-00133-RBS-RJK Document 11 Filed 05/06/20 Page 3 of 3 PagelD# 50

Fed. R. App. P. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts.
1ll(a). If Robinson intends to seek a certificate of appealability
from the Fourth Circuit, he must do so within thirty (30) days
from the date of this Final Order. Robinson may seek such a
certificate by filing a written notice of appeal with the Clerk of
the United States District Court, United States Courthouse, 600
Granby Street, Norfolk, Virginia 23510.

The Clerk shall forward a copy of this final order to Robinson

and counsel of record for respondent.

wy

cebecea Beach Smith
¢nlor United States District Judge
Rebecca Beach Smith
Senior United States District Judge

Norfolk, Virginia
May S , 2020
